Citation Nr: 0943489	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-11 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) of the left hip.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the benefit sought on appeal.  The 
Veteran appealed that decision to the Board, and the case was 
referred to the Board for appellate review.  

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A copy of the transcript of this hearing 
has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) and the regulations implementing it apply 
in the instant case.  While the notice provisions of the VCAA 
appear to be satisfied, the Board is of the opinion that 
further development of the record is required to comply with 
VA's duty to assist the Veteran in the development of the 
facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2009).

As stated in his VA treatment records, October 2006 informal 
claim, and RO and Board hearings, the Veteran alleges that he 
injured his left hip in service when he jumped off a two ton 
truck from a height of six feet and his rifle butt struck his 
hip.  He reported severe bruising that lasted for two weeks, 
but he did not seek medical care, as he was scheduled for 30 
days leave before assignment to Vietnam.  He stated that his 
hip has continually worsened since 2000 and that he has been 
unable to work as a truck driver since that time.  

The Veteran's service treatment records, including his June 
1965 service entrance examination and his July 1967 service 
separation examination, are silent for any complaints, 
findings, treatment, or diagnosis relating to the hip or 
lower extremities.  On the July 1967 Report of Medical 
History, he denied swollen or painful joints and bone joint 
or other deformity.  

In April 2005, the Veteran first sought VA treatment for his 
progressively worsening left hip pain, which radiated down 
his thigh; he alleged that it stemmed from the large, 
eccymotic contusion in service.  The April 2005 X-rays showed 
left hip osteoarthritic changes.  The Veteran noted a private 
hospital left hip magnetic resonance imaging (MRI) from the 
previous year after a motorcycle accident that showed 
arthritis.  However, this MRI has not been associated with 
the claims file.  

In September 2005 VA treatment records, the Veteran was 
diagnosed as having DJD and articular cartilage loss of his 
left hip.  The Veteran continued to routinely seek VA 
treatment for his left hip disability.  In May 2006, it was 
determined that the Veteran would need total hip replacement 
and that he was unable to work due to hip pain.  

In September 2006 VA treatment records, the Veteran reported 
that his left hip condition has deteriorated over the past 40 
years.  He was diagnosed as having advanced osteoarthritis of 
the left hip.  The clinician opined that the Veteran's 
advanced degenerative left hip disease is more likely than 
not directly related to his in-service injury.  

During the February 2008 RO hearing, the Veteran explained 
his lack of service treatment records for his left hip.  He 
left for leave the day after the injury occurred, and when he 
returned 30 days later he left for Vietnam.  Also, he was 
discharged the day that he returned from Vietnam.  He stated 
that he did not have a separation physical.  

The Veteran's son and sisters have submitted statements in 
support of his claim.  In January 2007, the Veteran's son 
explained the nature of the Veteran's left hip pain and his 
inability to work since December 2000.  In May 2008, one 
sister wrote that she remembered when the Veteran came home 
on leave before leaving for Vietnam, and she observed that he 
was in pain and inquired about his injury.  Another sister 
wrote in December 2008 that, while the Veteran was home on 
leave before departing for Vietnam, he showed their mother 
his bruise on his hip and walked with a limp.  

During the May 2009 Board hearing, it was noted that the 
Veteran had not had a VA examination.  Regarding the 
September 2006 positive medical opinion linking his current 
DJD of his left hip to his alleged in-service injury, the 
Veteran explained that the clinician had inquired regarding 
previous injuries, and the only incident the Veteran 
remembered was his fall from the truck in which his rifle hit 
his left hip.  

In the Veteran's October 2006 informal claim, he requested to 
have a VA examination.  However, the Veteran has not been 
afforded a VA examination for identifying the nature and 
etiology of the left hip disability.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009).  As noted, the Veteran alleges his left 
hip was injured in service.  The private diagnoses noted 
above are sufficient to establish current disability.

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation is enough to satisfy the "low threshold" 
requirement that a disability "may be associated" with 
service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
The Court has also found that a veteran is competent to 
provide testimony of pain, since the symptom is capable of 
lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  As the record contains medical evidence of current 
DJD of his left hip, allegations of injury during service, 
and credible lay statements that the Veteran injured his left 
hip in service, the "low threshold" standard of McLendon is 
met and an examination for a medical advisory opinion is 
indicated.

Finally, copies of all outstanding relevant records of 
treatment, VA and non-VA, (i.e., relating to evaluation or 
treatment for his left hip) should be obtained and made part 
of the claims file.  38 C.F.R. § 3.159(c)(1)(2) (2009).  
Specifically, the RO should request the private hospital MRI 
report of the Veteran's left hip, which the Veteran mentioned 
in the April 2005 VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment, VA and non-VA, which pertain to 
the Veteran's claim for service connection 
of his DJD of his left hip, should be 
obtained and made part of the claims file.  
Specifically, the private MRI and any 
other records associated with his post-
service motorcycle accident indicated in 
the April 2005 VA treatment records should 
be obtained.  

2.  After the above development has been 
completed to the extent possible, arrange 
for the Veteran to be afforded an 
examination by an appropriate physician to 
determine the nature and etiology of his 
DJD of his left hip.  The examiner should 
obtain a complete, pertinent history from 
the Veteran and review the claims file in 
conjunction with the examination, giving 
particular attention to the September 2006 
nexus opinion.  Based on a review of the 
record and examination of the Veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or better probability) that 
the Veteran's DJD of his left hip is 
related to his alleged in-service injury.  
The examiner must explain the rationale 
for all opinions given.

The examiner is informed that the term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a certain conclusion is so 
evenly divided that it is as medically 
sound to find in favor of such a 
conclusion as it is to find against it.  

3.  Re-adjudicate the claim with 
consideration of all relevant rating 
criteria.  If it remains denied, issue an 
appropriate supplemental statement of the 
case and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


